Citation Nr: 0408320	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to August 1, 2000, 
for a grant of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.

2.  Entitlement to special monthly compensation based on the 
need for regular aid an attendance of another person or on 
the basis of being housebound	


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 




INTRODUCTION

The veteran served on active duty from September 1941 to 
August 1942, from October 1942 to May 1943, and from October 
1944 to June 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, the Republic of the Philippines.  

The issue of entitlement to an effective date prior to August 
1, 2000, for a grant of TDIU due to service-connected 
disability is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran is in need of the regular aid and attendance of 
another person due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance of another person 
have been met. 38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service-connected disabilities are the 
following: ischemic heart disease, rated as 60 percent 
disabling; a burn scar of the left hand, rated as 10 percent 
disabling; peripheral neuropathies of all four extremities, 
each rated as 10 percent disabling; and injuries to Muscle 
Groups XI and XII of the left lower extremity, rated as zero 
percent disabling.  His service-connected disabilities are 
overall 80 percent disabling, and TDIU has been granted.

An October 2000 VA cardiovascular examination report reflects 
that the veteran led an almost sedentary lifestyle and that 
he was assisted in bathing and grooming activities.  It was 
also reported that he ambulated around the house with the aid 
of a cane and that he felt fatigued after walking about seven 
to ten meters.  The diagnosis was atherosclerotic heart 
disease, class II-B with a workload of 4 metabolic equivalent 
(METS).

The veteran was also afforded a prisoner of war protocol 
examination in October 2000.  A neurological examination 
revealed deep tendon reflexes were 2+ in both upper 
extremities and 0 to 1 in both lower extremities.  There were 
no pathologic reflexes.  Muscle strength was 3/5 in all four 
extremities.  There was sensory perception to pain but 
decreased sensory perception to pinprick status.  The cranial 
nerves were intact, and there was good cerebellar function.  
An electromyography revealed multiple peripheral neuropathies 
affecting the lower and upper extremities.  The diagnoses 
also included age-related cognitive decline.

The veteran was hospitalized at the Benguet General Hospital 
in April 2002.  Physical examination revealed hyporeflexive 
muscle stretch reflexes in both ankles, 3/5 strength roughly 
graded in all four extremities on manual muscle strength 
testing, fair balance and poor tolerance while sitting, poor 
balance and tolerance while standing, and poor endurance.  
Sensory assessment revealed a mild increase in threshold for 
pain and deep pressure.  The diagnosis was arteriosclerotic 
heart disease with congestive heart failure.  

During that hospitalization, the veteran also underwent a 
functional independence assessment at a physical therapy 
department.  The diagnosis was arteriosclerotic heart disease 
with congestive heart failure.  With regard to self-care, the 
veteran needed minimal assistance to eat but needed total 
assistance for grooming, bathing, dressing the upper body, 
dressing the lower body and toileting.  He had complete 
independence for bladder and bowel management.  He needed 
maximal assistance for transfers to a bed, chair and 
wheelchair, and needed minimal assistance for transfers to 
the toilet (used handrails) and to a tub, shower or bathroom 
(needed one-man, minimal assistance).  For locomotion, he 
needed minimal assistance for walking, but could only walk 
ten meters on a level surface.  He needed total assistance 
for using a wheelchair and maximal assistance for climbing 
stairs.  He needed maximal assistance for auditory 
comprehension and vocal expression, and moderate assistance 
for visual comprehension and non-vocal expression.  He needed 
total assistance for social interaction, problem solving and 
memory.  
  
In an April 2002 report of examination for housebound status 
or permanent need for regular aid and attendance, the 
veteran's physician, Dr. Campos noted the restrictions of the 
upper extremities as indicated in the report of the 
functional independence assessment.  Dr. Campos added that 
the veteran was able to control bowel and urinary output.  
Dr. Campos indicated that he had limitation in verbal 
communication, but that he was able to express needs such as 
hungry and the needs to defecate and urinate.  Dr. Campos 
reported that the veteran needed moderate assistance in his 
activities of daily living.  Dr. Campos noted that he did not 
need assistance in walking and that he was brought out of 
house every day for sunbathing.  Dr. Campos recommended a 
wheelchair for ambulation because the veteran was not 
cooperating with using a cane.

The veteran was hospitalized again at Benguet General 
Hospital in June 2002 for senile dementia.  Dr. Campos noted 
that the veteran still had full control of his bowel and 
urinary organs and that he could still self-feed himself.  
Dr. Campos indicated that he needed a constant companion and 
support in ambulation, bathing and transfers to prevent 
injury.

Analysis

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2003). 

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: Inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2003).

"Bedridden" will be a proper basis for the aid and attendance 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater-or-lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c) (2003).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2003).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The veteran needs assistance in dressing and undressing 
himself, keeping himself ordinarily clean and presentable, 
and moving out of a bed, chair or wheelchair to ambulate to a 
toilet.  He also requires care or assistance on a regular 
basis to protect him from the hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).  Therefore, 
he is in need of the regular aid and attendance of another 
person.  The question is whether such a need is due to his 
service-connected disabilities or strictly due to his 
nonservice-connected disabilities, such as senile dementia.  
Regarding his peripheral neuropathies, physical examinations 
reflect that the veteran has 3/5 strength in all four 
extremities.  While the veteran's ischemic heart disease 
resulted in a workload of 4 METS in October 2000, the records 
from the April 2002 hospitalization show that his primary 
disability from a functional impairment standpoint is 
ischemic heart disease with congestive heart failure.  When 
it is not possible to separate the effects of a service-
connected disorder and a nonservice-connected disorder, the 
principle of reasonable doubt dictates that such signs and 
symptoms be attributed to the service-connected disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light 
of Mittleider, the Board finds that the veteran is in need of 
the regular aid and attendance of another person due to his 
service-connected disabilities.  

For these reasons, the Board concludes that the evidence in 
favor of the veteran's claims is more probative and of 
greater weight than the unfavorable evidence, and that, based 
on this evidence, finds that special monthly compensation 
based on the need for the regular aid and attendance of 
another person is warranted.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of the above issue, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.




REMAND

Additional records from Doctors Campos and Tabora-Subido and 
the Benguet General Hospital may be available.  VA's duty to 
assist the veteran includes obtaining relevant medical 
records and, if applicable, a medical examination and/or 
opinion in order to determine the nature and extent of the 
veteran's disability.  38 C.F.R. § 3.159(c) (2003).

The report of a May 1951 VA contract examination reflects 
that the residuals of the in-service shrapnel wound included 
a scar on the left forearm, injuries to muscles of the face 
and Muscle Group II, thereby raising the issues of service 
connection for a scar on the left forearm and injuries to 
muscles of the face and Muscle Group II.  The July 1951 
rating decision reflects that the RO did not specifically 
adjudicate the issues of service connection for a scar on the 
left forearm and injuries to muscles of the face and Muscle 
Group II.  A former POW medical history completed by the 
veteran and his reporting of his in-service diseases and 
injuries at various VA examinations reflect that he has 
raised the issues of service connection for residuals of 
bilateral leg and hip injuries, hearing loss, dysentery, 
residuals of malaria, residuals of pneumonia, residuals of 
tuberculosis, residuals of worms, residuals of scabies, 
residuals of a skin disease, a vitamin deficiency, pellagra, 
residuals of diphtheria, headaches, irritable bowel syndrome 
(claimed as diarrhea), and a psychiatric disorder.  Also, the 
veteran has raised the issues of effective dates prior to 
August 1, 2000, for the grants of service connection for 
ischemic heart disease and peripheral neuropathies of all 
four extremities.  

The Board finds that these service connection and earlier 
effective date issues are inextricably intertwined with the 
issue of entitlement to an effective date prior to August 1, 
2000, for a grant of TDIU due to service-connected 
disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of that issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  Through his legal custodian, ask the 
veteran to identify any medical treatment 
or follow-up from June 1946 to the 
present for the following: a scar on the 
left forearm, residuals of an injury to 
muscles of the face, residuals of an 
injury to muscles of the left shoulder, 
residuals of bilateral leg and hip 
injuries from being hit with a rifle butt 
in service, hearing loss, dysentery, 
residuals of malaria, residuals of 
pneumonia, residuals of tuberculosis, 
residuals of worms, residuals of scabies, 
residuals of a skin disease, a vitamin 
deficiency, pellagra, residuals of 
diphtheria, headaches, irritable bowel 
syndrome (claimed as diarrhea), a 
psychiatric disorder,  ischemic heart 
disease, and peripheral neuropathies of 
all four extremities.  Obtain all records 
from Doctors Campos and Tabora-Subido and 
the Benguet General Hospital.  Obtain any 
other identified records.  Associate all 
records with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  Contact the National Personnel 
Records Center and obtain any service 
medical records for the veteran.  If any 
request for service medical records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

4.  After the completion of numbers 1 and 
2 above, schedule the veteran for a VA 
examination to determine the natures and 
etiologies of residuals of malaria, 
residuals of pneumonia, residuals of 
tuberculosis, residuals of scabies, 
residuals of a skin disease, a vitamin 
deficiency, pellagra, residuals of 
diphtheria, and headache disorder.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  All special studies and 
tests should be performed.  The examiner 
should provide diagnoses of the veteran's 
disorders to include whether the veteran 
has avitaminosis, pellagra, and any 
residuals of malaria, residuals of 
pneumonia, residuals of tuberculosis, 
residuals of scabies, residuals of a skin 
disease, other residuals of a vitamin 
deficiency, residuals of diphtheria, and 
a headache disorder.  For each disorder 
found, the examiner should opine on 
whether it is as least as likely as not 
that the disorder is related to active 
service, including service as a prisoner 
of war.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

5.  After the completion of numbers 1 and 
2 above, schedule the veteran for a VA 
examination to determine the nature, 
etiology, and extent of:  
a). the scar on the left forearm;   
b). injuries to the muscles of the face 
and Muscle Group II on the left side; and  
c).  any residuals of bilateral leg and 
hip injuries.  The veteran's claims 
folder should be made available to the 
examiner, and the examiner is requested 
to review the claims folder in 
conjunction with the examination.   All 
special studies and tests should be 
performed.  
a). The examiner should note the length 
and width of the scar on the left 
forearm.  The examiner should indicate 
whether that scar is deep or superficial, 
whether it causes limited motion, whether 
it is painful on objective demonstration, 
whether it is tender on objective 
demonstration, whether it is poorly 
nourished with repeated ulcerations, and 
whether it is unstable.  
b).  The examiner should note the length 
and width of the scar at the outer 
portion of the left eyebrow.  The 
examiner should indicate whether that 
scar is deep or superficial, whether it 
causes limited motion, whether it is 
painful on objective demonstration, 
whether it is tender on objective 
demonstration, whether it is poorly 
nourished with repeated ulcerations, and 
whether it is unstable.  The examiner 
should describe any disfigurement from 
that scar.  The examiner should note any 
functional impairment caused by the 
injury to the muscles of the face.
The examiner should comment on the degree 
of muscle damage and extent of the 
functional limitations caused by the 
disability of Muscle Group II on the left 
side.  The examiner should provide ranges 
of motion of the left shoulder.  The 
examiner should address the evidence of 
pain, weakened movement, excess 
fatigability or incoordination, and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should note the length and width 
of the scars over the sternal region of 
the chest.  The examiner should indicate 
whether those scars are deep or 
superficial, whether they cause limited 
motion, whether they are painful on 
objective demonstration, whether they are 
tender on objective demonstration, 
whether they are poorly nourished with 
repeated ulcerations, and whether they 
are unstable.  
c).  For each leg or hip disorder found, 
the examiner should opine on whether it 
is as likely as not that the disorder is 
related to active service, including 
being hit with a rifle butt.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

6.  After the completion of numbers 1 and 
2 above, schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of any hearing loss.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.   All special studies and 
tests should be performed.  The examiner 
should opine on whether it is as least as 
likely as not that any current hearing 
loss is related to active service, 
including noise exposure and service as a 
prisoner of war.  A complete rationale 
based on the facts and medical principles 
should be provided.

7.  After the completion of numbers 1 and 
2 above, schedule the veteran for VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.   All special studies and 
tests should be performed.  If a 
psychiatric disorder other than a 
psychosis, any of the anxiety states, or 
dysthymic disorder is diagnosed, the 
examiner should opine on it is as least 
as likely as not that the psychiatric 
disorder is related to active service, 
including service as a prisoner of war.  
A complete rationale based on the facts 
and medical principles should be 
provided.

8.  The RO should adjudicate the issues 
of service connection for a scar of the 
left forearm, residuals of an injury to 
muscles of the face, residuals of an 
injury to muscles of the left shoulder, 
residuals of bilateral leg and hip 
injuries from being hit with a rifle butt 
in service, hearing loss, dysentery, 
residuals of malaria, residuals of 
pneumonia, residuals of tuberculosis, 
residuals of worms, residuals of scabies, 
residuals of a skin disease, a vitamin 
deficiency, pellagra, residuals of 
diphtheria, headaches, irritable bowel 
syndrome (claimed as diarrhea), and a 
psychiatric disorder.  The RO should also 
adjudicate the issues of effective dates 
prior to August 1, 2000, for the grants 
of service connection for ischemic heart 
disease and peripheral neuropathies of 
all four extremities.

9.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).   The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



